Citation Nr: 0030153	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an evaluation greater than 30 percent for 
residuals of a total right knee arthroplasty.  

2.  Entitlement to service connection for residuals of a left 
knee arthroplasty, secondary to a service-connected right 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits on appeal.


FINDINGS OF FACT

1.  All evidence necessary to an equitable disposition has 
been developed.  

2.  A right knee disability is manifested primarily by 
subjective complaints of pain, stiffness, swelling, heat, 
redness and fatigability; no ankylosis is shown, range of 
motion of the right knee was from minus 2 degrees to 106 
degrees.  The veteran denied instability and the clinical 
findings were ambivalent as to whether it existed.

3.  Residuals of a left knee arthroplasty are due to 
excessive weight bearing caused by the veteran's service-
connected right knee condition.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
evaluation for a right knee disability have not been met.  
38 U.S.C. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.40, 4.45, 4.71a Diagnostic Code 5055, 5256, 5261, 5262 
(2000).

2.  Residuals of a left knee arthroplasty were incurred in 
active service, and are related or due to a service-connected 
right knee disability.  38 U.S.C.A. §§  1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation greater than 30 percent for 
residuals of a total right knee arthroplasty.

Service connection for a right knee disability was 
established in a February 1948 rating decision.  The RO noted 
that the veteran injured his right knee during an auto 
accident in service, and assigned a zero percent 
(noncompensable) evaluation.  The veteran eventually had a 
total knee replacement of the right knee, and was assigned 
evaluations under Diagnostic Code 5055.  His right knee 
disability is currently evaluated as 30 percent disabling.  

The severity of a knee replacement (prosthesis) disability is 
ascertained, for VA rating purposes, by application of rating 
criteria set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, §4.119 (1999) (hereinafter 
Schedule).  These criteria are based on the average 
impairment of earning capacity, 38 U.S.C.A. § 1155 (West 
1991), and are set forth under separate diagnostic codes 
identifying various disabilities.  38 C.F.R., Part 4 (1999).  
The criteria for rating knee replacements are presented under 
Diagnostic Code 5505.

Diagnostic Code 5055 evaluates residuals of knee replacement.  
For one year following the implantation of prosthesis, a 100 
percent evaluation will be assigned.  Chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity contemplates a 60 percent evaluation.  
Intermediate degrees of residual weakness, pain or limitation 
of motion are rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum rating assignable is 30 percent.

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee under Diagnostic Code 
5256 and limitation of flexion and extension under Diagnostic 
Codes 5260 and 5261, respectively.

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees or more 
evaluated as 60 percent disabling.  

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  

Similarly, limitation of leg extension is evaluated as 10 
percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 10 degrees; as 20 percent disabling 
when leg extension is limited to 15 degrees; is rated at 30 
percent when extension is limited to 20 degrees; is evaluated 
as 40 percent disabling when extension is limited to 30 
degrees; and is evaluated as 50 percent disabling when 
extension is limited to 45 degrees.  Where extension is 
limited to 5 degrees, a noncompensable evaluation may be 
assigned.  

The report of a July 1999 VA examination (VAE) report shows 
that the veteran reported a medical history of pain, 
stiffness, swelling, heat, redness and fatigability.  He 
denied weakness, instability, giving way, locking and lack of 
endurance.  The examiner noted that the veteran took 
Naprosyn, Acetaminophen with Codeine (every 6 hours) and 
Capsaicin cream.  The examiner also indicated that the 
veteran's disability experienced periods of flare-ups 
precipitated with weather, and that these flare-ups resulted 
in an additional five percent of functional impairment.  The 
examiner also noted that the veteran did not use crutches, a 
brace, cane, or corrective shoes.  

On physical examination, the examiner found that the motion 
of the knee stopped when pain began.  Flexion of his right 
knee was to 106 degrees, and extension was to minus 2 
degrees.  There was good stability of his knees.  There was 
slight objective evidence of painful motion, instability, 
weakness and guarding of movement.  There was no edema, 
effusion, tenderness, redness, heat, or abnormal movement.  
The vetera had a mincing, unsteady gait, using no cane or 
appliance.  The diagnosis was total knee replacement 
bilateral with loss of function due to pain.  

We note first that the evidence does not show chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity warranting a 60 percent evaluation.  
Specifically, the examiner noted that there was slight 
objective evidence of painful motion and weakness.  No severe 
painful motion or weakness is shown.  

The question that must now be addressed by the Board is 
whether an evaluation greater than 30 percent for 
intermediate degrees of residual weakness, pain or limitation 
of motion is warranted based on a rating by analogy to 
Diagnostic Codes 5256, 5261 or 5262.

First, we find that ankylosis, or its functional equivalent 
are not shown.  Although the range of motion of the right 
knee was shown to be limited by pain, and although the motion 
of the knee stopped when pain began, flexion of his right 
knee was nonetheless to 106 degrees, and extension was to 
minus 2 degrees.  Thus, no disorder productive of ankylosis 
is shown.  Similarly, neither flexion limited to 60 degrees, 
nor extension limited to five degrees is shown, so that even 
noncompensable (zero percent) ratings could be assigned 
pursuant to these criteria.  

Finally, under Diagnostic Code 5262, impairment of the tibia 
and fibula, when there is nonunion with loose motion 
requiring a brace, a 40 percent rating can be assigned; 
however, there clearly is no loose motion requiring a brace 
and this does not apply.

Review of the record does not reveal that the RO referred 
this issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that, to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the above for assignment of an extraschedular evaluation 
commensurate with average earning capacity impairment.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to read liberally all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).   The Court has further held that the 
Board may affirm the RO's conclusion that referral is not 
required, or may reach that conclusion on its own, Bagwell v. 
Brown, 9 Vet. App. 337, 339, and that it must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director, Compensation 
and Pension Service, might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question at this 
time.  


II.  Entitlement to service connection for residuals of a 
left knee arthroplasty, secondary to a service-connected 
right knee disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected and, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2000).

We note, as a preliminary matter, that service-connection for 
degenerative disease of the left knee was previously denied 
by the RO in a February 1991 rating decision (RD).  However, 
the issue that is currently before the Board is service 
connection for the separate issue of a total left knee 
arthroplasty, secondary to a service-connected right knee 
disability, which was denied in a March 1999 (RD).  The RO 
found that the veteran underwent a left knee arthroplasty due 
to degenerative joint disease (DJD) in April 1998, two months 
prior to his right knee arthroplasty procedure, and 
determined that the left knee disorder was not related to the 
right knee disorder, but instead to DJD.   

The medical evidence includes an April 1998 medical history 
note associated with his operative reports that shows that 
the veteran reported bilateral knee pain for many years.  The 
examiner, P.H., M.D., reported that the veteran had a 
service-connected right knee injury with subsequent 
arthritis, and that he needed a [right] knee replacement.  
The veteran then stated that he had been avoiding this, by 
favoring instead on the left knee.  The examiner found that 
his left knee was now actually worse than his right.  
Operative reports dated April 1998 and June 1998 show that 
the veteran underwent left and right knee arthroplasty 
procedures, respectively.  

A letter from P.H., M.D., dated February 1999, shows that the 
veteran's right and left knees were now both deteriorated, 
the left knee probably due to the increased weight bearing 
while trying to compensate for the right knee injury.  Due to 
this deterioration, [the veteran] had recently undergone 
bilateral knee replacements.  

A June 1999 letter from the same author essentially 
duplicates the above information.  

Although the medical examiner did not absolutely or 
definitively state that the veteran's left knee arthroplasty 
was a result of the veteran's service-connected disability of 
his right knee, he did more than allude such a correlation.  
Specifically, we note that in the report of medical history 
that was compiled in conjunction with medical treatment, the 
examiner noted that the veteran's left knee was now actually 
worse that his right knee, due to the veteran's attempts to 
stay off his service-connected right knee.  In addition, the 
examiner expressed a medical opinion that "the [veteran's] 
left knee [disability was] probably due to the increased 
weight bearing while trying to compensate for the right knee 
injury."  Thus, in the examiner's opinion, the veteran's 
current left knee condition was in all probability due to the 
right knee.  

There is no medical evidence to the contrary.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the preponderance 
of the evidence is not against the veteran's claim, and 
service connection for a total left knee arthroplasty due to 
a service-connected right knee condition is established.  



ORDER

1.  Entitlement to an evaluation greater than 30 percent for 
residuals of a total right knee arthroplasty is denied.  

2.  Entitlement to service connection for residuals of a left 
knee arthroplasty, secondary to a service-connected right 
knee disability is granted.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

